DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s arguments, see pp. 7-13, filed 11/24/2020, with respect to amended claims 1-2 and 8-9 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
The application is in condition for allowance.  See Reasons for Allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
[AltContent: connector]Claim 2: The electronic device of claim 1, wherein the battery further comprises: a second polymeric layer disposed between the first portion of the first polymeric layer and the pouch, the second polymeric layer attached to the first portion and the pouch and formed of a different material from the first polymeric layer, wherein the third portion is foldable along a first edge connecting with the first portion, and a second edge connecting with the second portion, and wherein folding of the third portion along the first edge causes the third portion to be attached to the part of the third surface, and folding of the third portion along the second edge causes the second portion to be attached to the second surface to expose the adhesive through the first opening.
Claim 9: The battery of claim 8, wherein the jelly-roll structure is formed by rolling a stack of a cathode, a separator and an anode around a virtual rectangular plane as an axis, wherein the third portion is foldable along a first edge connecting with the first portion, and a second edge connecting the second portion to be attached to the second surface to expose the adhesive through the first opening.
[AltContent: connector]Claim 13: The battery of claim 8, wherein the fourth portion of the outer cover layer is formed at a first end integrally with a particular portion of one of the first and second portions, the fourth portion attached to a part of the fourth surface, and bonded at a second end to the other portion different from the particular portion of the first and second portions, and wherein the fourth portion includes a plurality of extensions, each pair of the extensions defining a gap.
Authorization for this examiner’s amendment was given in an interview with Richard Huang on 5/20/2021.
Reasons for Allowance
Claims 1-20 are allowed.	
The following is an examiner’s statement of reasons for allowance: the claimed electronic device and battery are novel over the closest prior art – Park (US 2014/0329138), Ahn (US 2015/0171383), and Gyenes (US 5,196,280).
Regarding claims 1 and 8, Park fails to teach or suggest the claimed electronic device and battery. In particular, Park fails to teach a polymeric layer that is folded onto a surface of a jelly-roll structure with an opening exposing some of the surface. Applicant teaches that the folded surface of the polymeric layer prevents a phenomenon wherein the cathode, anode, or separator breaks away due to external impact (Page 15 Lines 13-16 of the instant specification), and that the opening exposing only some of the surface protects the edges of the jelly-roll structure (Page 15 Lines 17-21 of the instant specification) while also allowing an electrolyte to be impregnated into the jelly-roll structure (Page 15 Lines 22-25 of the instant specification). Park fails to recognize the critical issue.
Regarding claims 1 and 8, Ahn fails to teach or suggest the claimed electronic device and battery. In particular, Ahn fails to teach a polymeric layer that is folded onto a surface of a jelly-roll structure with an opening exposing some of the surface. Applicant teaches that the folded surface of the polymeric layer prevents a phenomenon wherein the cathode, anode, or separator breaks away due to external impact (Page 15 Lines 13-16 of the instant specification), and that the opening exposing only some of the surface protects the edges of the jelly-roll structure (Page 15 Lines 17-21 of the instant specification) while also allowing an electrolyte to be impregnated into the jelly-roll structure (Page 15 Lines 22-25 of the instant specification). Ahn fails to cure the deficiency.
Regarding claims 1 and 8, Gyenes fails to teach or suggest the claimed electronic device and battery. In particular, Gyenes fails to teach a polymeric layer that is folded onto a surface of a jelly-roll structure with an opening exposing some of the surface. Applicant teaches that the folded surface of the polymeric layer prevents a phenomenon wherein the cathode, anode, or separator breaks away due to external impact (Page 15 Lines 13-16 of the instant specification), and that the opening exposing only some of the surface protects the edges of the jelly-roll structure (Page 15 Lines 17-21 of the instant specification) while also allowing an electrolyte to be impregnated into the jelly-roll structure (Page 15 Lines 22-25 of the instant specification). Gyenes fails to cure the deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724